Citation Nr: 1338649	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as due to service-connected bilateral flatfeet.

2. Entitlement to service connection for tuberculosis. 

3. Entitlement to service connection for Hepatitis C.

4. Entitlement to a disability rating in excess of 30 percent for service-connected bilateral flatfeet with chronic bilateral tendo Achilles tendinitis and tibialis posterior tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1979.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was previously denied entitlement to service connection for a low back disability in a June 2005 rating decision.  However, subsequent to that decision, additional service treatment records that existed at the time of the June 2005 rating decision, but were not associated with the claims file, were received by VA.  As such, pursuant to 38 C.F.R. § 3.156(c), the Veteran's claim of entitlement to service connection for a low back disability is to be reconsidered, to include as due to service-connected bilateral flatfeet.  The issue has been recharacterized accordingly.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The issue of entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral flatfeet, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action (if needed).  

The issues of entitlement to service connection for a low back disability, to include as due to service-connected bilateral flatfeet and entitlement to a disability rating in excess of 30 percent for service-connected bilateral flatfeet with chronic bilateral tendo Achilles tendinitis and tibialis posterior tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no evidence showing the Veteran has been clinically diagnosed with tuberculosis.  

2. The Veteran's hepatitis C is not etiologically related to his active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for tuberculosis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2. The criteria for service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008 that fully addressed all notice elements and were sent prior to the initial RO decision in these matters.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, there is no evidence to suggest that the Veteran has been diagnosed with tuberculosis, and as such a VA examination is not warranted.  Additionally, the evidence shows that the Veteran's hepatitis C did not manifest until many years after service and is not etiologically related to service.  Accordingly, the Board finds that referral for VA medical examination is not warranted as to these issues.   

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and pertinent postservice treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 


Service Connection for Tuberculosis

The Veteran filed an October 2008 claim for service connection for tuberculosis.  The Board notes that the Veteran has not made any statements or assertions regarding how his alleged tuberculosis is related to his active service.  

A review of the Veteran's service treatment records (STRs) is silent for any complaints or treatment for symptoms related to, or a diagnosis of, tuberculosis.  

VA treatment records associated with the claims file shows that in May 2009, the Veteran was noted to be taking preventative medication after a November 2008 tuberculosis skin test (PPD) was positive.  The Veteran was started on the preventative medication in November 2008 and it was completed in August 2009.  The Board notes that while the Veteran had a positive PPD test in November 2008, such a result is merely a lab finding and not a separate disability for which a disability rating can be granted.  The VA treatment records contain no indication that the Veteran was ever clinically diagnosed with tuberculosis.  

The Veteran has not submitted any other evidence in support of his claim that shows he has a current clinical diagnosis of tuberculosis, or that he was ever previously diagnosed with tuberculosis.  Under 38 U.S.C.A. § 1110, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

As the Veteran has not been clinically diagnosed with tuberculosis, service connection for such is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).




Service Connection for Hepatitis C

In his October 2008 claim for entitlement to service connection, the Veteran also asserted that he was entitled to service connection for hepatitis C.  However, he has provided no statement or assertion as to how his hepatitis C is related to his active service.  

A review of the Veteran's STRs is silent for any complaints or treatment for symptoms related to hepatitis C.  

VA treatment notes of record show that in January 2004, the Veteran requested testing for various sexually transmitted diseases, after his girlfriend had disclosed a positive test for venereal disease.  Test results showed that the Veteran tested positive for hepatitis C and the Veteran was provided with appropriate instruction regarding risk factors and safe practices.  A subsequent VA treatment record from February 2004 notes that the Veteran had a history of intravenous and intranasal drug use since the early 1980's, possible blood exposure was reported in the form of bar fights, and it was noted that he had an ear piercing.  February 2004 VA treatment records also indicate that the Veteran was started on treatment for his hepatitis C, but treatment was discontinued shortly thereafter.  The Board also notes that VA treatment records from February 1989 show that the Veteran was admitted for detoxification from cocaine, at which time he reported a history of intranasal use and inhalation of cocaine.  There is no indication from the VA treatment records that the Veteran's hepatitis C is etiologically related to his active service.  

There is no evidence of record indicating that the Veteran has, at any time, related his hepatitis C to his active service.  The Veteran has not submitted any statements in support of his claim which document any such alleged relationship, nor is there any indication from the post-service medical notes of record that he has made any such statements to his treatment providers.  

To the extent that, by filing a claim for service connection, the Veteran has attempted to assert that his currently diagnosed hepatitis C is etiologically related to his active service, the Board finds the preponderance of the evidence is against the claim.  Not only is there no evidence that the Veteran was diagnosed with hepatitis C during active service, there is no evidence showing he received treatment for any symptoms attributable to hepatitis C or that he engaged in any behavior known to be a risk factor of hepatitis C while on active service.  Additionally, the Board notes that the treatment records associated with the claims files show that the Veteran was not diagnosed with hepatitis C until January 2004, nearly 25 years following separation from active service.  Furthermore, the VA treatment records show that the Veteran had a significant history of postservice behavior known to pose greater risk for hepatitis C infection, specifically intravenous drug use.  

Therefore, as there is no medical evidence indicating that the Veteran's current hepatitis C had its onset in service, or for many years thereafter; as the Veteran has not alleged any such etiological relationship; and as there is evidence of postservice intravenous drug use, which is a known risk factor for hepatitis C; entitlement to service connection for hepatitis C must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for tuberculosis is denied.  

Entitlement to service connection for hepatitis C is denied.  


REMAND

The Board finds that additional development is required before the Veteran's remaining issues on appeal are decided.  

At the outset, with regard to the Veteran's claim of entitlement to a disability rating in excess of 30 percent for his bilateral flatfeet, the Board notes a review of the Veteran's "Virtual VA" file indicates that there is evidence that has not been associated with the claims file.  Specifically, a review of a November 2012 rating decision denying the Veteran entitlement to a total disability rating based individual unemployability due to service-connected disabilities (TDIU) refers to letters from the Office of Personnel Management (OPM) dated April 2012; Social Security Administration (SSA) records; an October 2012 VA examination addendum; and a VA Form 21-4192, request for employment information in connection with a claim for disability benefits from OPM, dated as received October 2012.  The Board notes that these records may contain information pertinent to the Veteran's claim and therefore must be associated with the claims file before a decision is rendered in this matter.  

The Veteran has claimed entitlement to service connection for a low back disability, which is currently diagnosed as degenerative disc disease at L4-L5 and L5-S1, to include either as directly related to his active service; or in the alternative, as due to his service-connected bilateral flatfeet disability.  

A review of his STRs shows that in February 1979 the Veteran was given a physical profile that limited the Veteran's activities due to low back pain.  A subsequent February 1979 STR shows that the Veteran returned to the clinic with complaints of back pain, as well as feet and knee pain; the Veteran was placed on light duty for four weeks.  [The Board notes that the physical profile document is dated February 1978 and February 1979; however, based on the subsequent February 1979 STR showing the Veteran returned to the clinic with complaints of back pain, the Board has determined that the February 1978 date was clerical error.] 

The Veteran was afforded VA examinations in August 2005, February 2010, and August 2012.  The Board notes that the February 1979 physical profile was not associated with the claims file at the time of the August 2005 VA examination, and therefore, as all the pertinent evidence was not available at the time of that examination, that examination report is not adequate.  

The February 2010 VA examination report notes that the Veteran complained of low back pain in February 1979 when discussing the Veteran's history of low back complaints; however, in the opinion, the examiner fails to address why, or why not, the inservice complaints are not related to the Veteran's current low back disability.  The February 2010 VA examiner simply stated that there was no significant evidence of lower back issue from the Veteran's active service.  As the February 1979 STRs clearly show the Veteran complained of low back pain during active service, the Board finds the February 2010 VA examination and opinion inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, with regard to the August 2012 VA examination, the examination report indicates that the claims file was not reviewed in conjunction with the examination and the examiner did not provide an opinion as to service connection; as such, the August 2012 VA examination report cannot be used to support a denial so service connection.  Therefore, the Board finds that a new VA examination is necessary to determine the nature and etiology of the Veteran's current low back disability.  

Finally, the Board notes that the most recent VA treatment records are dated January 2013 from the Captain James Lovell Federal Health Center of the North Chicago VAMC; the record also indicates that he receives treatment at the Milwaukee VAMC.  Additionally, the Board notes that the record indicates the Veteran receives private treatment for his various disabilities, including his low back disability and his service-connected bilateral flatfeet.  As such efforts should be made to ensure that all current pertinent treatment records are associated with the claims files before a decision is rendered in these matters.  

Accordingly, the case is REMANDED for the following action:

1. 1. The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include (a) VA treatment records from the VAMC in North Chicago since January 2013; and (b) records located at the Milwaukee VAMC for treatment during and since 2012.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be 

inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records.

2. The RO or AMC should undertake efforts to associate any and all outstanding evidence with the claims file or Virtual VA; to specifically include: the April 2012 letter from OPM, any SSA records, the October 2012 VA examination addendum, and the October 2012 VA Form 21-4192.  Any other evidence received by the RO, but not currently associated with the claims files, should also be included.  

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's current low back disability.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims files the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current low back disability was caused or chronically worsened by his active service, to include any injury therein or his service-connected bilateral flatfeet disability.

A complete rationale for any opinions expressed should be provided.  The examiner is asked to specifically address the February 1979 STRs showing the Veteran was seen for complaints of low back pain while on active service.

4.  The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should re-adjudicate the remaining claims on appeal.  If the benefits sought remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


